DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a method for fabricating a passive optical sensor on a tip of an optical fiber by perpendicularly cleaving a tip of the fiber, mounting the tip in a specimen holder of a photosensitive polymer three dimensional micromachining machine and forming a microscopic optical structure on the tip that reflects a light signal back through the fiber wherein the reflected light altered by refractive index changes in the structure that is subject to thermal radiation or volatile organic compounds, wherein the structure comprises either a suspended layer of polymer providing three flat interfaces that act as a two cavity FPI or a suspended layer of polymer having double confocal surfaces that act as a two cavity FPI,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han et al (US 10359316 B1) teaches a FPI sensor with a structure on a tip of the fiber, but not the suspended layers claimed.  US 8253945 and US 10725373 teach FPI structures on the tip of optical fibers also, but not the method claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883